Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 21 and 29 are objected to because of the following informalities:  in claim 21, line 25 and claim 29, line 29, the word “intended” should be –indented--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,478,319. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the patent. Specifically claims 21-40 of the application recite the same inventive system as claimed in claims 1-21 of the patent. All the claims in both the patent and the application call for a tool assembly which comprises a first tool having … a handle and a gripper… gripper having first and second engagement prongs…the tool defines an adjusting tool passage… a second adjusting tool having … a second handle.. a screw engagement portion…the second adjusting tool can extend through the adjusting tool passage of the first tool… and expandable spinal implant comprising … first expandable implant structure and second expandable implant structure, and an adjusting screw.. the expandable is configured to expand the first and second expandable spinal implant structures in response to turning the adjusting screw… the expandable spinal implant defines first and second tool engagement indentations… on first and second side surfaces of the expandable spinal implant…the adjusting screw is positioned within the expandable spinal implant in a screw location.
The remaining specific structural limitations can either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds that claims of the application merely recite an obvious variant of claims of the patent.
s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,307,268. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the patent. Specifically claims 21-40 of the application recite the same inventive system as claimed in claims 1-21 of the patent. All the claims in both the patent and the application call for a tool assembly which comprises a first tool having … a handle and a gripper… gripper having first and second engagement prongs…the tool defines an adjusting tool passage… a second adjusting tool having … a second handle.. a screw engagement portion…the second adjusting tool can extend through the adjusting tool passage of the first tool… and expandable spinal implant comprising … first expandable implant structure and second expandable implant structure, and an adjusting screw.. the expandable is configured to expand the first and second expandable spinal implant structures in response to turning the adjusting screw… the expandable spinal implant defines first and second tool engagement indentations… on first and second side surfaces of the expandable spinal implant…the adjusting screw is positioned within the expandable spinal implant in a screw location.
The remaining specific structural limitations can either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds that claims of the application merely recite an obvious variant of claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2007/0270968		11-2007		Baynham et al.
2006/0058876		3-2006			McKinley
5,658,335		8-1997			Allen





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        October 20, 2021